Robinson, J. Grant Glover was convicted of unlawfully procuring a Federal license to sell liquor or beer, and appeals. The only issue we are called upon to decide is tbe admissibility of certain evidence. According to Act 241 of 1949, it is a. misdemeanor for a person to cause to have issued to Mm a current Federal license to sell liquor or beer who bas not been issued a current State license to sell liquor or beer. Section 2 of tbe Act provides for the admission in evidence of a “certified copy or microfilm of a current Federal license to sell liquor or beer” and for the effect of such evidence in certain cases. In the case at bar, appellant was charged by information filed by the Prosecuting Attorney with the crime of possession of a Federal liquor permit without possessing a State liquor permit. The State, over the objection and exception of the defendant, was permitted to introduce in evidence a sworn statement in the form of a letter written on the letter-head of the United States Treasury Department and signed by Lois F. Morris to the Prosecuting Attorney of the 8th Judicial District. The letter is as follows: “In your letter of July 30, 1951, you requested certified copies of Record 10 cards on file in this office, and forwarded remittance of $2.00 which was received July 31, 1951. Record 10 cards in this office for Grant Glover, Jr., and H. R. Wootton are as shown below: Grant Glover, Jr. RLD 3 Blocks West of Post Office July 50 Stamps, Ark. 124118 Lafayette “This indicates that Mr. Glover was issued special tax stamp 124118 as a retail liquor dealer for the period July 1, 1950, through June 30, 1951, at the above address in Lafayette County. H. R. Wootton RLD Wootton Gro. Store July 1950 1 Mi. So. McKamie Rd. 124375 Stamps, Ark. Lafayette “This indicates that Mr. Wootton was issued special tax stamp 124375 as a retail liquor dealer for the period commencing July 1, 1950, and ending June 30, 1951, at the above address in Lafayette County. “I certify that the above is a true and correct copy of Record 10 cards on file in this office. /s/ Lois F. Morris.” From the standpoint of the issue involved here, information contained on the “Record 10 cards” is wholly unintelligible to a court or a jury without taking into consideration statements of the signer of the letter as to the interpretation of the material set out on the cards. Of course, the statements contained in the letter as to the interpretation of the writing on the cards are inadmissible in evidence. The defendant was not confronted by the witness and did not have an opportunity to cross-examine her. West v. State, 209 Ark. 691, 192 S. W. 2d 135; Jones v. State, 204 Ark. 61, 161 S. W. 2d 173; Smith v. State, 200 Ark. 1152, 143 S. W. 2d 190. The Statute provides for admission in evidence, in certain cases, of a certified copy or microfilm of a current Federal license. Here, no attempt was made to introduce a certified copy or a microfilm of a license. Reversed.